Citation Nr: 0512011	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-15 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left arm/shoulder pain 
and numbness, including as secondary to the service-connected 
disability of degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1977 to June 
1980.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In reviewing the veteran's July 2002 claim, the Board notes 
that it is not clear whether the veteran was claiming left 
shoulder disability or bilateral disability.  His reference 
to pain and numbness to the left arm and shoulder area could 
conceivably be meant to include both shoulders.  The RO has 
only adjudicated the matter of left shoulder disability.  In 
view of the fact that service medical records document right 
shoulder complaints in connection with an October 1979 motor 
vehicle accident during service, the Board believes 
clarification is appropriate.  This matter is hereby referred 
to the RO for clarification and any necessary action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Service medical records reflect the veteran's complaints of 
pain in the left arm, left elbow, right shoulder and low back 
in connection with an October 1979 automobile accident.  The 
veteran is already service-connected for degenerative disc 
disease of the lumbar spine as a result of this accident.  
The veteran's main contention is that he has developed left 
arm and shoulder disability as a result of his service-
connected degenerative disc disease of the lumbar spine. 

The veteran has been afforded two examinations in connection 
with his claim, but the Board is unable to find that either 
examination is adequate.  The September 2002 VA examiner 
found that the veteran's left arm pain and numbness were not 
related to his degenerative disc disease.  However, the 
September 2002 examiner also stated that the "only 
relationship of the pain to the left upper extremity is 
related to the accident that the veteran suffered in 1979 in 
which there is history of cervical spine injury."  However, 
the record shows that the claims file was not forwarded to 
the September 2002 examiner, and his confusion regarding the 
cervical spine is apparently based on history furnished by 
the veteran himself at the time of the examination.  

Although the claims file was reviewed by an examiner in 
connection with a subsequent February 2003 VA examination, 
that examiner found no cervical spine disability and 
therefore no relationship to the veteran's chronic left arm 
pain and numbness.  However, this examiner did not offer any 
opinion as to a relationship between any left arm and 
shoulder disability and the service-connected lumbar spine 
disability.  

What is lacking in this case is an adequate opinion (based on 
review of the claims file) as to whether there is any current 
chronic left arm and shoulder disability and, if so, whether 
it is proximately due to, or has been aggravated by, the 
service-connected lumbar spine disability.  Under the 
circumstances, the case must be returned for further action 
to ensure an informed record for eventual appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The veteran should be scheduled for 
an appropriate VA orthopedic examination 
of the left upper extremity and shoulder.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished if medically feasible.  
All examination and special test findings 
should be clearly reported.  After 
examining the veteran and reviewing the 
claims file, to specifically include 
service medical records and VA 
examination records, the examiner should 
clearly list all current chronic left 
arm, left shoulder disabilities.  

     a)  The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current left arm or 
shoulder disability is related to his in-
service 1979 automobile accident.  A 
detailed rationale should be furnished. 

     b)  The examiner should also offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that any current left arm 
or shoulder disability is proximately due 
to or caused by, or aggravated by, the 
service-connected degenerative disc 
disease of the lumbar spine.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




